DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-20 are objected to because of the following informalities:  
Claims 2-7 respectively recite the limitation “The system …” that need changing to “The file system engine …” for proper antecedent basis.
Claim 8 recites the limitation “… the method comprising:” that lack of antecedent basis.
Claims 9-14 respectively recite the limitation “The media of …” that need changing to “The one or more computer storage media of …” for proper antecedent basis.
Claim 15 recites the limitation “A computer-implemented … the method comprising:” that is indefinite and lacks of antecedent basis.
Claims 16-20 respectively recite the limitation “The media of …” that is improper and lack of antecedent basis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites the limitation “a computer-implemented” failed to comply within the statutory subject matter of 35USC101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10 and 15-16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Pub. No. US2017/0039231 issued to Kazuaki Ishizaki (“Ishizaki”).
Claims 1, 8 and 15, Ishizaki teaches a file system engine for providing data operations in file systems, the system comprising: 
one or more hardware processors (Ishizaki, Figure 1 processor 104, [0018]); and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute (Ishizaki, Figure 1, [0083] whereas computer readable storage medium): 
receiving a request to perform a data operation associated with a B+ table storage of a file system (Ishizaki, Figure 1 cache 106, Figures 4-6, [0024-25] [0037] whereas operations in a B+-tree, in accordance with an embodiment of the present principles,  for example: any of an insertion operation (steps 461A, 461B), a search operation (steps 462A, 462B) and/or a deletion operation (steps 463A, 463B)), wherein the file system supports the B+ table storage that is accessible using a B+ tree lookup logic for access the B+ table data in the B+ table storage, wherein the file system supports a cache storage that is accessible using a cache table lookup logic for access cache data in the cache storage (Ishizaki, [0030] whereas performs operations on the B+-tree, e.g., based on a result of a triplet search and/or the results of a lookup operation on a table or other data structure); 
determining a number references to a location in the B+ table storage based on a reference count tracker, wherein the location in the B+ table storage is associated with the request to perform the data operation (Ishizaki, Figure 2, [0025]); and 
based on the number of references to the location, accessing a cache storage location to perform the data operation, wherein based on the cache table, the cache storage location is mapped the location in the B+ table storage, wherein the cache table supports indirect access to the B+ table storage comprising B+ table data stored in (Ishizaki, Figure 2, [0029] whereas triplets includes a pointer (location) to a leaf node, a lower bound, and an upper bound, whereas triplet manager 230 can fix the total number of triplets or can dynamically vary the number of triplets stored in the cache 220, depending upon the implementation).
As to Claims 3, 10, and 16, Ishizaki teaches The system of claim 1, wherein B+ table storage is disk secondary storage and the cache storage is in-memory primary storage, wherein B+ table storage simultaneously supports indirect delayed persisting of cache data and direct timely persisting of B+ table data (Ishizaki, Figure 2 [0026] whereas disk-based memory 210 and cache memory 220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2, 4, 11, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2017/0039231 issued to Kazuaki Ishizaki (“Ishizaki”) as applied to Claims 1, 8 and 15 respectively above, and further in view of Pub. No. US2014/0258591 issued to Eric R. Dunn (“Dunn”).
As to Claims 2 and 9:
Ishizaki teaches all the elements of Claims 1 and 8 as stated above.
Ishizaki does not explicitly teach wherein the cache table lookup logic is an 0(1) lookup that is faster than the B+ tree lookup logic that is an O(log n) lookup.  However,
Dunn teaches wherein the cache table lookup logic is an 0(1) lookup that is faster than the B+ tree lookup logic that is an O(log n) lookup (Dunn, [0035] whereas searching a B+ tree is an O(log(n)) operation, whereas O(1) operation, which means that the number of operations required to search is independent of the number of cache entries 331).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Dunn and Ishizaki are in the same field of endeavor such as data structure and data storage to provide method and system which implement time complexity O(n) to measure operation performance.

Claims 4, 11 and 17:
Ishizaki teaches all the elements of Claims 1, 8 and 15 as stated above.
Ishizaki does not explicitly teach wherein the cache table is a hash table that maps the known locations in the B+ table storage to the cache storage location based on a hash function, wherein the hash function supports key-based access to the cache storage locations and corresponding known locations in the B+ table storage.  However,
Dunn teaches wherein the cache table is a hash table that maps the known locations in the B+ table storage to the cache storage location based on a hash function, wherein the hash function supports key-based access to the cache storage locations and corresponding known locations in the B+ table storage (Dunn, [0035] whereas hash function may be used to build a mapping of cache pages 321 to cache entries 331). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Dunn and Ishizaki are in the same field of endeavor such as data structure and data storage to provide method and system which use hash function to implement cache table storage.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2017/0039231 issued to Kazuaki Ishizaki (“Ishizaki”) as applied to Claims 1, 8 and 15 respectively above, and further in view of Pub. No. U.S. Patent No. 8,812,450 issued to Kesavan et al. (“Kesavan”)
As to Claims 5, 12 and 18:
Ishizaki teaches all the elements of Claims 1, 8 and 15 as stated above.
Ishizaki does not explicitly teach wherein reference count tracker operates as an indicator that a data block is shared by a first file and a second file, wherein the second 
Kesavan teaches wherein reference count tracker operates as an indicator that a data block is shared by a first file and a second file, wherein the second file is a clone of the first file, wherein modifications the data block via the second file comprise performing a copy-on-write and updating the reference count tracker to remove the reference from the second file (Kesavan, Figures 15 and 17, col. 4 lines 20-25, col. 21 lines 3-6). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Kesavan and Ishizaki are in the same field of endeavor such as data structure and data storage to provide method and system which copy file by cloning a writeable data object in memory (Kesavan, col. 1 lines 13-15).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2017/0039231 issued to Kazuaki Ishizaki (“Ishizaki”) as applied to Claims 1, 8 and 15 respectively above, and further in view of Pub. No. US2010/0174690 issued to Scott Thomas Marcotte (“Marcotte”).
As to Claims 7, 14 and 20:
Ishizaki teaches all the elements of Claims 1, 8 and 15 as stated above.
Ishizaki does not explicitly teach wherein the data operation is a write operation that modifies cache data in the cache storage location while the location in the B+ table store corresponding the cache data is inaccessible based on a locking logic of the file or wherein the data operation is a read operation that provides read access to the cache data.  However,
Marcotte teaches wherein the data operation is a write operation that modifies cache data in the cache storage location while the location in the B+ table store corresponding the cache data is inaccessible based on a locking logic of the file system (Marcotte, Figures 4 and 6, [0050] whereas write lock on the directory [0071] whereas cache lock (cacheLock) is obtained in write mode); or wherein the data operation is a read operation that provides read access to the cache data (Marcotte, Figures 4 and 6, [0063] whereas main cacheLock is held only in read mode). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Marcotte and Ishizaki are in the same field of endeavor such as data structure and data storage to provide method and system which provide locking algorithm on write or read operation (Marcotte, [0050]).

Allowable Subject Matter
Claim 6 and similar claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Vaghani et al (Pub. No. US2009/0271418) teaches the inventive concept of B+ tree table lookup by hash function [0049].

Remarks
Claim 8 recites the limitation “one or more computer storage media” that according to Applicant’s Specification Paragraph [0056] stated “… Computer storage media excludes signals per se.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163